FELDMAN, Vice Chief Justice,
concurring.
I concur with the result reached by the majority and with much of the analysis. I write separately to emphasize that although a tenured teacher may not transfer tenure rights to a new district formed by subdivision of an old district, there being no statutory provision for such extension of tenure, the creation of a new district under A.R.S. § 15-458 does not deprive the teacher of his or her existing tenure rights in the old district. Thus, although I agree that Britt has no statutory tenure rights in Red Mesa Unified School District, I emphasize that she retained her statutory tenure rights in Chinle Unified School District.